Title: From John Adams to Ward Nicholas Boylston, 22 September 1825
From: Adams, John
To: Boylston, Ward Nicholas



my dear Cousin
Quincy Sept 22—1825

I am suffering under a bitter repentance in neglecting to write & thank you for your last kind letter & for the valuable present of Cider whose only fault is that too good I am obliged to mix more than half water with it—
I begin to look forward with great delight to the prospect of your return to Roxbury with Mrs Boylston, hoping that you both will come and see me before I go hence, to be seen here no more—The old men in this Town go off very fast this year—and lately two, one of whom was 90—and the other 93.—we have lately lost younger and agreeable neighbours—Mr. & Mrs. Apthorp, and my old Neighbour Cap. Beale and his Daughter—
I hope your lofty Mountains are more salubrious—Edmund Quincy was kind enough to tell me he had made you a visit lately, and although you had been unwell he informed me that you were then pritty well—
If I knew what more to say to you, I would give you a longer letter, but my means of filling a letter are as poor and faint as my health—
There is a mighty fuss & noise about J. Q. A. comeing to see me but I have no foundation for it—The nations quest is half way to Europe at this time for what I know and may he have pleasant gales all the way—
my kind regards to Mrs. Boylston—
I am and ever shall be, your / most affectionate / and obliged friend

John Adams